Citation Nr: 1022850	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-22 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for migraine headaches.

2.  Entitlement to a disability rating higher than 10 percent 
for gastroesophageal reflux disease (GERD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the reopened claim should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from December 1996 to 
October 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  In November 
2009, the Veteran's representative submitted additional 
evidence and waived the Veteran's right to have that evidence 
initially considered by the RO.

Although a claim of entitlement to a total disability rating 
based on unemployability due to service-connected 
disabilities was initially part of this appeal, the Veteran 
withdrew his appeal following receipt of the statement of the 
case.  The Board will limits its consideration accordingly.

The issue of entitlement to a disability rating higher than 
10 percent for GERD is addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the 
Veteran's claim of entitlement to service connection for a 
low back disability was denied.

2.  The evidence associated with the claims files subsequent 
to the September 2002 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disability.

3.  A low back disability is etiologically related to the 
Veteran's active service.

4.  The Veteran's migraine headaches are manifested by very 
frequent, completely prostrating attacks productive of severe 
economic inadaptability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  A low back disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

3.  The criteria for a disability rating of 50 percent for 
migraine headaches are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of the claims.  In addition, the evidence currently 
of record is sufficient to reopen the claim and establish 
entitlement to service connection for low back disability as 
well as the maximum schedular rating of 50 percent for 
migraine headaches.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 3 8 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to 
service connection for low back disability in January 2002.  
The claim was denied in a September 2002 rating decision on 
the basis that there was no current low back disability found 
upon VA examination.  The RO observed that the documented low 
back problems in service were acute and transitory, and did 
not result in chronic disability.

The evidence of record at the time of the September 2002 
rating decision included the following: the Veteran's service 
treatment records (STRs), showing that the Veteran was found 
to have degenerative joint disease at L5-S1 based on X-rays 
dated in February 2001.  The Veteran had reported at that 
time a history of chronic back pain of three months duration.  
The physician noted that there was mild arthritis of the back 
by X-ray.  He instructed the Veteran to follow-up if symptoms 
persisted despite medication.  VA examination in March 2002 
yielded a diagnosis of low back pain with radiculopathy.  X-
ray revealed minimal convex scoliosis of the lumbar spine.  A 
report of VA examination dated in August 2002 reveals that 
the Veteran speculated that his low back pain was caused by 
sitting in particular chairs during service.  The examiner 
stated that X-rays showed no scoliosis or degenerative 
changes and made a diagnosis of mechanical low back pain with 
lower extremity radicular symptoms bilaterally, not likely 
due to sitting in chairs in service.  The Veteran responded 
in December 2002 that he had not actually theorized that his 
back problems were due to sitting in chairs, but he did state 
that his back hurt sometimes because the chairs were broken.  
He also noted that he had probably hurt his back when a 1200 
pound safe fell on him while he was moving heavy equipment.  
He noted that as a bulky male, he was often requested to 
perform heavy lifting tasks.  He stated that he had done many 
such tasks.  

The evidence that has been received since the September 2002 
rating decision includes the following: the Veteran's 
multiple statements and testimony detailing continuous low 
back pain since service, a July 2006 report from a 
chiropractor showing a diagnosis of lumbar sprain/strain and 
a statement from the Veteran's wife attesting to the 
Veteran's ongoing problems with occupational and family life 
since the low back injury.  The Veteran also submitted a 
statement from his squad leader from service, who attested to 
the Veteran's complaints and manifestations of an injured low 
back in service.  He recalled the Veteran's episode of severe 
back problems in early 2001, including an inability to get 
out of bed one time which led to the February 2001 low back 
treatment.  Additionally, the squad leader attested that the 
Veteran's character, honor and integrity were excellent.  

The Board finds that the Veteran's testimony that he has 
experienced pain in his low back since his separation from 
active service, the post-service medical evidence of the 
presence of a low back disability, and the statement from the 
Veteran's superior in service are new and material.  In this 
regard the Board notes that the foregoing evidence is not 
cumulative or redundant of the evidence previously of record.  
Moreover, it is sufficient to raise a reasonable possibility 
of substantiating the claim.  Accordingly, reopening of the 
claim for entitlement to service connection for a low back 
disability is in order.

Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs shows that he did seek 
treatment for his low back problems in service.  Post service 
treatment records do show a diagnosis of lumbar 
sprain/strain, a current disability.  The Veteran's 
testimony, coupled with the report from his superior in 
service and the statements from his wife are considered 
probative as to the onset of the Veteran's low back symptoms 
in service and their continuity after service.  

In sum, the evidence satisfactorily establishes that the 
Veteran's current back disability originated in service.

Accordingly, entitlement to service connection for low back 
disability is warranted.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular disability rating of 50 percent is warranted for 
migraine headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

After careful consideration, the Board finds that a rating of 
50 percent is warranted for the Veteran's migraine headaches.  
The record shows that the Veteran experiences migraine 
headache attacks almost daily; that the attacks last for 
prolonged periods; that they are completely prostrating; and 
that the Veteran misses several days from work each month 
during the attacks.

The Veteran testified in September 2009 that he experiences 
migraine headaches practically daily.  He stated that he 
treats them with medication and by resting in a darkened room 
and sleeping.  He has had increasing difficulty at his job 
with the Department of Public Works, where he has to make 
decisions on clients requests.  He has increasing difficulty 
reasoning, concentrating and focusing.  His memory is 
affected by the severity of the headache pain.  This is 
occurring despite considerable prescription and over-the-
counter medication.  He also experiences increasing social 
and family life impairment.  His relationship with his wife 
and young children has been greatly affected, and he can no 
longer spend time with his young boys.  Rather, he must spend 
prolonged amounts of time in a dark room sleeping, which is 
discouraging.  The Veteran's testimony is consistent with the 
evidence of record.  A diary of the Veteran's leave and 
headaches maintained by the Veteran confirms that he missed 
several days of work each month between November 2008 and 
December 2009 because of his migraine headaches.  A report 
received from the Veteran's private physician dated in April 
2006 reveals chronic progressive headache with transformed 
migraine.  

In sum, the record shows that the Veteran experiences very 
frequent, completely prostrating and prolonged migraine 
attacks that are productive of severe economic 
inadaptability.  Accordingly, the Board finds that the 
maximum schedular rating of 50 percent is warranted.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalizations for his service-connected 
migraine headaches.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 50 percent rating herein assigned.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for low back disability is granted.

Service connection for a low back disability is granted.  

Entitlement to an increased rating of 50 percent for migraine 
headaches is granted, subject to the criteria applicable to 
the payment of monetary benefits.


REMAND

The Veteran contends that a higher rating is warranted for 
the GERD.  At the September 2009 hearing, he testified that 
the disability had significantly worsened.  He described 
uncontrolled esophageal burning and eruptions that are not 
controlled with treatment.  In light of VA's duty to conduct 
a thorough and contemporaneous medical examination, the Board 
finds that a new VA examination is necessary in order to 
decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Veteran also testified that he receives treatment for 
GERD from the Pittsburgh VA medical center (VAMC).  The 
Veteran's recent treatment records should be obtained since 
they may contain information concerning his current level of 
disability.  38 C.F.R. § 3.159(c)(1).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain any 
outstanding VA treatment records 
pertaining to treatment or examination of 
the Veteran's GERD during the period of 
this claim.

2.  Then, the Veteran also should be 
afforded a VA examination to determine 
the current severity of his GERD.  The 
claims folders must be made available to 
and be reviewed by the examiner, and any 
indicated studies should be performed.  
The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
higher rating for GERD based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


